ROBB, Associate Justice.
Appeal from a decision of the Patent Office rejecting the five claims covering a method of producing stake and strand reed fabrics. Claim 1 is typical, and is here reproduced: “1. The herein described method of forming a stake and strand reed fabric which consists in arranging a plurality of strands in a single plane, in passing said strands through a guide means whieh brings them into side by side contacting relation, in displacing portions of desired strands to one side or the other of said plane to form a shed and in placing a stake in said shed.”
, Appellant weaves reed fabrics in the manner commonly used for weaving other fabrics. The Patent Office tribunals held that the application of the old method of weaving fabrics to reed fabrics was obvious, and therefore did not involve invention. We agree with this conclusion.
Decision affirmed.
Affirmed.